 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   HECTOR JAVIER ESPINO-SOLORIO,

 9                              Petitioner,                Case No. C20-103-RSL-MLP

10          v.                                             ORDER GRANTING MOTION TO
                                                           APPOINT COUNSEL AND
11   ICE FIELD OFFICE DIRECTOR,                            APPOINTING FEDERAL PUBLIC
                                                           DEFENDER
12                              Respondent.

13

14          This is a 28 U.S.C. § 2241 immigration habeas action. Currently before the Court is

15   Petitioner’s motion for the appointment of counsel. (Dkt. # 7.) Respondent did not oppose the

16   motion.

17          When the interests of justice so require, the Court may appoint counsel to represent any

18   financially eligible individual who is seeking relief under § 2241. 18 U.S.C. § 3006A(a)(2)(B).

19   Although Petitioner did not qualify to proceed in forma pauperis in this action, his in forma

20   pauperis application demonstrates that he is financially unable to obtain counsel. In addition, the

21   Court has reviewed the record in this case and determines that the interest of justice require the

22   appointment of counsel. Accordingly, the Court GRANTS Petitioner’s motion to appoint counsel

23


     ORDER GRANTING MOTION TO APPOINT
     COUNSEL AND APPOINTING FEDERAL
     PUBLIC DEFENDER - 1
 1   (dkt. # 7) and APPOINTS the Federal Public Defender for the Western District of Washington to

 2   represent Petitioner in these proceedings.

 3          Within 14 days of the date of this Order, the Federal Public Defender shall enter an

 4   appearance. Within 21 days of the date of this Order, (1) Petitioner shall file an amended habeas

 5   petition, or (2) the parties shall meet, confer, and propose a new noting date for the

 6   Government’s motion to dismiss in order to allow the Federal Public Defender time to prepare

 7   and file a response on Petitioner’s behalf.

 8          The Clerk is directed to send copies of this order to the parties and to the Honorable

 9   Robert S. Lasnik.

10          Dated this 14 day of April, 2020.


                                                           A
11

12                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING MOTION TO APPOINT
     COUNSEL AND APPOINTING FEDERAL
     PUBLIC DEFENDER - 2
